Opinion issued October 11, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00528-CV



IGOR PINTCHOUK,  Appellant

V.

CHASE MANHATTAN MORTGAGE CORP., FIRST CONTINENTAL
MORTGAGE CO., MELLON MORTGAGE CO., CHASE MORTGAGE
FLOOD COMPLIANCE DEPARTMENT AND FEDERAL EMERGENCY
MANAGEMENT AGENCY,  Appellees



On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2003-30814



MEMORANDUM OPINION	Appellant Igor Pintchouk has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Igor Pintchouk did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.